Appeal by New York Hospital and its insurance carrier from an award of compensation in favor of claimant. The Workmen’s Compensation Board found that on August 31,1938, claimant began her training as a student nurse at the Samaritan Hospital and completed it on September 7, 1941. Prom August 31, 1939, to May 1, 1940, she was sent to New York Hospital by Samaritan Hospital for training under an agreement between the two hospitals. While at the New York Hospital she worked in the tuberculosis section. She completed her course on September 7,1941, and was thereafter engaged as a staff nurse by Samaritan Hospital. While employed by the Samaritan Hospital she was assigned to *829care for tubercular patients. The board also found that during the course of her employment with the Samaritan Hospital and the New York Hospital claimant was exposed to and came in direct contact with tubercular germs and that she did everything required in treating the patients, such as bathing, dressing and medications, all of which caused her to suffer from pulmonary tuberculosis. The board also found that on February 10, 1942, claimant became disabled because of tuberculosis due to the nature of her employment which was contracted by her within twelve months prior to the date of her disablement. The board made an award against the Samaritan Hospital as general employer and the New York Hospital as special employer and their insurance carriers. The Samaritan Hospital and its insurance carrier had paid their proportionate share of the award. The objections to the award raised by appellants are without merit. Award affirmed, with costs to the Samaritan Hospital and its insurance carrier against the appellants. Hill, P. J., Heffeman, Foster and Bussell, JJ., concur; Brewster, J., taking no park